Case: 14-14986   Date Filed: 06/26/2015   Page: 1 of 4


                                                    [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 14-14986
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 8:14-cv-00252-VMC-TGW



CHRISTINE LACY,
an Individual,

                                                         Plaintiff -Appellant,


                                 versus


CITY OF ST. PETERSBURG, FLORIDA,
a municipal corporation,
WILLIAM FOSTER,
a Former Mayor,
CHUCK HARMON,
Chief of Police,

                                                       Defendants-Appellees,

BALBOA INSURANCE GROUP,
a California Corporation,

                                                                   Defendant.
               Case: 14-14986     Date Filed: 06/26/2015     Page: 2 of 4


                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                    (June 26, 2015)

Before HULL, MARTIN and ROSENBAUM, Circuit Judges.

PER CURIAM:

      In 2011, the City of St. Petersburg demolished Christine Lacy’s house after

it was damaged in a shoot-out between St. Petersburg police and Lacy’s husband.

In this 42 U.S.C. § 1983 lawsuit, Lacy alleges the demolition was an

unconstitutional taking and violated her procedural due process rights. We agree

with the district court that Lacy has not pleaded facts showing that the relevant

state procedure for seeking compensation for her property—an inverse

condemnation action under Florida law—is inadequate. Thus, after careful review,

we affirm the district court’s dismissal of her complaint.

                                            I.

      The Fifth Amendment requires the government to pay “just compensation”

when it takes privately owned land for public use. U.S. Const. amend. V. In order

to state a claim for an unconstitutional taking, a plaintiff must first allege that the

government has deprived her of the use of her property. Agripost, Inc. v. Miami-

Dade Cnty., 195 F.3d 1225, 1231 (11th Cir. 1999). Second, a plaintiff must also


                                            2
                Case: 14-14986       Date Filed: 06/26/2015       Page: 3 of 4


allege “either that the state law provides [her] no process for obtaining just

compensation (such as an action for inverse condemnation) or that the state law

appears to provide such process, but due to state court interpretation, the process is

inadequate.” Id.

       This second element—the inadequacy of state procedures—is of critical

importance because a “property owner has not suffered a violation of the Just

Compensation Clause until the owner has unsuccessfully attempted to obtain just

compensation through the procedures provided by the State for obtaining such

compensation.” Williamson Cnty. Reg’l Planning Comm’n v. Hamilton Bank of

Johnson City, 473 U.S. 172, 195, 105 S. Ct. 3108, 3121 (1985). In other words, it

is the State’s failure to provide just compensation, rather than the deprivation of

property alone, that constitutes a constitutional injury.

       Lacy acknowledges both that Florida courts recognize an inverse

condemnation action through which she may seek compensation and that her

complaint did not allege facts showing that such an action is inadequate. 1

Nonetheless, she argues that pursuing state procedures would cause her “needless

delay” and points to Supreme Court precedent holding that a plaintiff need not


       1
          Under Florida law, a plaintiff may seek compensation for damage caused by the
government to both personal and real property through an inverse condemnation action. See,
e.g., Schick v. Fla. Dep’t of Agric., 504 So. 2d 1318, 1319 (Fla. 1st DCA 1987) (real property);
Broward Cnty. v. Rhodes, 624 So. 2d 319, 319 (Fla. 4th DCA 1993) (“Appellees correctly assert
that inverse condemnation applies to personal property.”).


                                               3
                 Case: 14-14986    Date Filed: 06/26/2015     Page: 4 of 4


exhaust administrative remedies before filing suit in federal court to vindicate her

constitutional rights. This argument misses the mark because the issue is not one

of exhaustion. Instead, there simply exists no constitutional injury for federal

courts to redress unless and until Lacy shows that she cannot seek just

compensation under Florida procedures. See Williamson Cnty., 473 U.S. at 195,

105 S. Ct. at 3121. Thus, we affirm the district court’s dismissal of Lacy’s takings

claim.

         For the same reason, Lacy has also failed to state a claim for a violation of

her procedural due process rights. A procedural due process claim requires a

plaintiff to allege “(1) a constitutionally protected interest in life, liberty or

property; (2) governmental deprivation of that interest; and (3) the constitutional

inadequacy of procedures accompanying the deprivation.” Bank of Jackson Cnty.

v. Cherry, 980 F.2d 1362, 1366 (11th Cir. 1993). Importantly, “[i]t is the state’s

failure to provide adequate procedures to remedy the otherwise procedurally

flawed deprivation of a protected interest that gives rise to a federal procedural due

process claim.” Cotton v. Jackson, 216 F.3d 1328, 1331 (11th Cir. 2000) (per

curiam). Thus, Lacy’s failure to plead facts showing that Florida’s inverse

condemnation action is inadequate is also fatal to her procedural due process claim.

         AFFIRMED.




                                             4